SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

282
CAF 14-00330
PRESENT: SCUDDER, P.J., LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF TAMARA SLOAN,
PETITIONER-RESPONDENT,

                     V                                           ORDER

MICHAEL BRUYERE, RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


DEBORAH J. SCINTA, ORCHARD PARK, FOR RESPONDENT-APPELLANT.

JENNIFER M. LORENZ, LANCASTER, FOR PETITIONER-RESPONDENT.

MARY ANNE CONNELL, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Deanne M.
Tripi, J.), entered February 10, 2014 in a proceeding pursuant to
Family Court Act article 6. The order granted the motion of
petitioner for summary judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.




Entered:   March 20, 2015                       Frances E. Cafarell
                                                Clerk of the Court